DETAILED ACTION
This office action is in response to the amendment filed December 23, 2020.    
Claims 1-8,16-31 are are pending. 

Response to Arguments
Applicant's arguments filed December 23, 2020 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s arguments regarding the teachings of Wisniewiski on pages 9 and 10 of remarks fail to address the teachings of the other prior art, including the tiered routing embodied in e.g. Fig. 5 Baldini Soares as cited in the prior office action. The Examiner maintains, this combination of references teaches each of the limitations herein and would have been obvious to one of ordinary skill prior to the filing date as described in the grounds of rejection. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-8, 16, 19-24, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over “Wisniewski” (US PG Publication 2017/0177413) in view of “Baldini Soares” (US PG Publication 2018/0101403). 

Regarding Claim 1, Wisniewski teaches: 
1. A computer-implemented method (CIM) for processing a function call, the method comprising: receiving a function call, wherein the function call comprises an identifying feature; (See 304, Fig. 3, ¶73, and ¶¶51-56 Wisniewski teaches system of receiving an execution request from a user to execute a program code (a “function call”) which includes various types of data used for identifying the code and VM container instance to be used to execute the code including user account information, program code info, and prior execution data etc)

queueing the function call in a queue to obtain a queued function call; (See e.g. ¶28 of Wisniewski teaching the received execution requests are queued by the frontend component of the routing system)

(See Wisniewski, 150, Fig. 1, ¶¶51-56, and 306 Fig. 3 teaches a routing manager that compares mapping data150A to received execution routing parameters from the execution request and determines which code instance to use based on the request). 
… and processing the queued function call with the selected code instance.  (See 308, ¶75 teaching the execution of the code with the selected container)
the plurality of code instances comprising: 
…and a solid code instance, wherein the solid code instance is adapted to process a function call without being discarded; (See Wisniewski 608, Fig. 6, ¶87 teaches a process for determining to keep the container instance running for further execution request processing based on system resources).


with the processing of the queued function call with the solid code instance including: performing a hash lookup in a database for an applicable solid code instance for processing the queued function call, (See Wisnieski ¶51, ¶69 describing container lookup unit for looking up appropriate container for execution request processing and ¶54 describing the hashing of execution parameters to then be compare to routing parameters in the determination of routing)

 (See ¶¶51-56 above, Wisnieski teaches routing to reusable containers based on e.g. prior execution data or other information in the request)


Wisniewski does not explicitly teach, but Baldini Soares teaches:
determining that a system latency level has exceeded a first threshold, with the system latency level being a minimum amount of time required to process the function call in the queue;  (See e.g. Baldini Soares 508, Fig. 5, ¶¶50-57 teaches comparing the system latency to multiple thresholds and scheduling execution containers based on being above or below the high,medium,low thresholds)

responsive to the determination that the system latency level has exceeded the first threshold, (See e.g. Baldini Soares 508, Fig. 5, ¶¶50-57 teaches comparing the system latency to multiple thresholds and scheduling execution containers based on being above or below the high,medium,low thresholds)

based, at least in part, upon the system latency level exceeding the first threshold, (See e.g. Baldini Soares 508, Fig. 5, ¶¶50-57 teaches comparing the system latency to multiple thresholds and scheduling execution containers based on being above or below the high,medium,low thresholds)


the plurality of code instances comprising: 
an ephemeral code instance, wherein the ephemeral code instance is adapted to process a single function call before being discarded, (See Baldini Soares ¶16 describing servless computing platform creating ephemeral code snippets in containers that may execute only once)

wherein the semaphore relating to the identifying feature of the function call is used to control the distribution of function calls between ephemeral code instances and solid code instances. (See Baldini Soares ¶¶16,45 describing a system for creating a tiered routing technique between ephermal and solid code instances) [Here, while Baldini Soares may not recite use of a “semaphore” per se, the tier decision system of e.g. 508, Fig. 5 would be obvious to one of ordinary skill to combine the the teachings of Wisniewski above for the reasons discussed below such that the claim as a whole would be obvious to one of ordinary skill in view of the prior art]
In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Wisniewski and Baldini Soares as both are directed to virtual container execution request routing techniques and Baldini Soares provides a system which determines acceptable latencies for function processing and “then performs different operations based on the indicated acceptable latency.” (¶5).  

Regarding Claims 4-8, Wisniewski teaches: 
4. The CIM of claim 1, wherein the identifying feature comprises a programming language.  (Wisniewski teaches in ¶29 one basis for routing including “the language in which the program code is written…”)

5. The CIM of claim 1, wherein the identifying feature comprises a function tag.  (See e.g. Wisniewski ¶54-56 describing indicating the function to be executed in the mapping data for routing). 

6. The CIM of claim 1, wherein the method further comprises acquiring system information and wherein the semaphore is adapted to select the code instance based on the system information.  (See e.g. Wisnieski, ¶50 teaches the routing manager that maintains the mapping data 150A and routes the requests may be incorporated with the worker, and warming pool managers which check the states of the VM pools and updates the containers available for routing based on those system statuses as described in ¶¶31-49). 

7. The CIM of claim 1, wherein the method further comprises comparing the received function call to previously received function calls and wherein the semaphore is adapted to select the code instance based on the comparison.  (See 304, Fig. 3, ¶73, and ¶¶51-56 Wisniewski teaches system of receiving an execution request from a user to execute a program code (a “function call”) which includes various types of data used for identifying the code and VM container instance to be used to execute the code including user account information, program code info, and prior execution data etc)

8. The CIM of claim 1, wherein the method further comprises updating the semaphore based on the selection. (See 304, Fig. 3, ¶73, and ¶¶51-56 Wisniewski teaches system of receiving an execution request from a user to execute a program code (a “function call”) which includes various types of data used for identifying the code and VM container instance to be used to execute the code including user account information, program code info, and prior execution data etc, where the prior execution data is stored in e.g. mapping data 150A)

Claims 16, and 19-23 are rejected on the same basis as claims 1 and 4-8 above. 
Claims 24, and 27-31 are rejected on the same basis as claims 1 and 4-8 above. 


Claims 2-3, 17-18, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over “Wisniewski” (US PG Publication 2017/0177413) in view of “Baldini Soares” (US PG Publication 2018/0101403) as applied above and further in view of “Nassi” (US PG Publication 2018/0060121). 


2. The CIM of claim 1, wherein the semaphore comprises a value representing a number of empty spaces in the queue.  (See ¶¶492-493 teaches tracking the queue length as compared to the maximum length of the queue to determine the empty spaces in the queue for execution in a virtual processor as part of execution scheduling)
In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Wisniewski with those of Nassi as each is directed to scheduling processing in virtual computing systems and Nassi’s system considers the queue length and number of available spaces below the maximum length in scheduling which helps in managing Nassi’s recognized need that “the behavior of complex computing systems changes over time, e.g., with new releases of applications, the addition of new intermediate software layers, new operating system releases, new processor models, changing structural characteristics of data, increasing amounts of data, and different data access patterns.” (¶2). 

Regarding Claim 3, Wisniewski et al teach the limitations of claim 1 above, but do not further teach those of Claim 3. Nassi, however teaches: 
3. The CIM of claim 1, wherein the semaphore comprises a value representing a number of function calls in the queue.  (See ¶¶492-493 teaches tracking the queue length as compared to the maximum length of the queue to determine the empty spaces in the queue for execution in a virtual processor)
In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Wisniewski with those of Nassi as each is directed to scheduling processing in virtual computing systems and Nassi’s system considers the queue length and number of available spaces below the maximum length in scheduling which helps in managing Nassi’s recognized need that “the behavior of complex computing systems changes over time, e.g., with new releases of applications, the addition of new intermediate software layers, new operating system releases, new processor models, changing structural characteristics of data, increasing amounts of data, and different data access patterns.” (¶2). 

Claim 17 and 18 are rejected on the same basis as claims 2 and 3 above. 
Claim 25 and 26 are rejected on the same basis as claims 2 and 3 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference U in the attached PTO-892 form is a Conference presentation dated October of 2018 which teaches a system of use of ephemeral and long term data storage elements in a serverless environment. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






MJB
3/18/2021



/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191